Per Curiam.

The motion is no more than reasonable when addressed to this court, which sets at such short intervals, that witnesses who are absent have little chance of return before the cause is brought to trial. In the Supreme Court, where the terms are several months apart, a different practice may well prevail, and there it may be sufficient in general to put off a cause from term to term only. But the witness in this cause cannot be expected to return, considering the place to which he is gone, before the time specified in the plaintiff’s affidavit, and of course, not until long after the next term of this court. As that time is reasonable, considering the circumstances of the case, the motion must be granted.

Motion granted.

[E. Anthon, Att'y for the plff. Hoffman and Tallman, Att'ys for defts.]